DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Amendment
Claims 21-23 are new.
Claims 8-9 and 17 are cancelled. 
Claims 1-4, 6-7, 10-13, 15, and 18-20 are amended.
Claims 1-7, 10-16, and 18-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Halling (US 5027333 A) in view of Currie (US 5166905 A), Hayashi (US 20190049582 A) and Richards (US 20090231197 A1).
Regarding claim 1, Halling [Abstract; Fig 1, 4-6; Claim 1; Col 3] teaches transmitting a pair of tracking signals, the pair of tracking signals including a first tracking signal and a second tracking signal, the first tracking signal being transmitted by a first transmitter, and the second tracking signal being transmitted by a second transmitter that is spaced apart from the first transmitter[Abstract; #80 has multiple transmitters];…..
generating a plurality or initial data streams, each of the initial data streams being associated with a given one of a plurality of ….. in a flexible sonar array[#70 in Fig 5 is a flexible array with multiple sensors; Col 3, Lines 15-50 has output from each element being received], and including: (i) a respective received first tracking signal that is generated by the given one of a plurality of ….. in response to receiving the first tracking signal[Col 3, Lines 15-50] (ii) a respective received second tracking signal that is generated the given one of the plurality of ….. in response to receiving the second tracking signal,[Col 3, Lines 15-50] and .....
and providing the consolidated data stream to a beamformer[Abstract Col 3; Lines 20-30, 40-55, 65 to Col 4 line 20 has data sent to digital computer for beamforming, additionally this can be an intended use and hold little patentable weight].
Halling teaches filtering [Though Abstract Col 3; Lines 20-30, 40- 55, 65 to Col 4 line 20 has each of the elements in the array undergoing the same filtering meaning it is a filtered data stream based on the signal from each of the sensors]
Halling does not explicitly teach..... wherein the first tracking signal includes a plurality of first pulses and the second tracing signal includes a plurality of second pulses, the first and second pulses being transmitted over a plurality of transmission intervals, such that in each transmission interval one first and one second pulses are transmitted, each of the first pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the first pulse is transmitted, and each of the second pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the second pulse is transmitted…..
 (iii) a respective received target signal that is generated by the given one plurality of hydrophones, wherein the respective received target signal and at least one of the respective first and second tracking signals in at least one of the plurality of initial data streams are within an operational frequency band of the sonar array [though it would be obvious that a sonar array would receive signals that would be in its operational frequency in order to actually receive it];
generating a plurality of phase offset data streams based on the plurality of initial data streams, each of the plurality of phase offset data streams including indications of a phase offset between the first and second tracking signals at a different one of the plurality of hydrophones;
generating a plurality of filtered data streams by removing received first and second tracking signals from each of the plurality of initial data streams, wherein each of the plurality of filtered data streams is generated based on a different respective one of the plurality of initial data streams, the filtered data stream being generated by blanking out, from the respective initial data stream, samples that represent the received first and second tracking signals.....
combining the plurality of filtered data streams and the plurality of phase offset data streams to produce a consolidated data stream,:
Currie[Col 3, Lines 45-65 has use of pulses for location of receivers in the streamer] teaches …..
 wherein the first tracking signal includes a plurality of first pulses and the second tracking signal includes a plurality of second pulses, the first and second pulses being transmitted over a plurality of transmission intervals, such that in each transmission interval one first and one second pulses are transmitted[Fig 1, 4, 5 has sources S1 and S2 sending pulses P1 and P2], each of the first pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the first pulse is transmitted[Col 4; Lines 15-45; Fig 5 has transmission interval during which there can be at least 10 pulses meaning each pulse is order of magnitude smaller than duration of interval], and each of the second pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the second pulse is transmitted[Col 4; Lines 15-45; Fig 5 has transmission interval during which there can be at least 10 pulses meaning each pulse is order of magnitude smaller than duration of interval]…..

    PNG
    media_image1.png
    332
    418
    media_image1.png
    Greyscale

(iii) a respective received target signal that is generated by the given one plurality of hydrophones, wherein the respective received target signal and at least one of the respective first and second tracking signals in at least one of the plurality of initial data streams are within an operational frequency band of the sonar array [Col 1 Lines 15-30 has hydrophones in the streamer cable receiving seismic data as well as the signals for locating the receivers in the streamer];.....
It would have been obvious to one of ordinary skill in the art to have modified Halling in with the pulse sequence of and use of hydrophones Currie to use encoded pulses to locate the receivers in the streamer cable as well as use hydrophones as sensors.
Hayashi [Fig 14A-C]teaches generating a plurality of filtered data streams by removing received first and second tracking signals from each of the plurality of initial data streams[0098-0099 has removal of peaks as shown in Figs 14A and 14B meaning certain identified signals are removed], wherein each of the plurality of filtered data streams is generated based on a different respective one of the plurality of initial data streams, the filtered data stream being generated by blanking out[The peaks are being removed meaning they are blanked out], from the respective initial data stream, samples that represent the received first and second tracking signals[0098-0099 has removal of peaks as shown in Figs 14A and 14B meaning certain identified signals are removed]…
It would have been obvious to one of ordinary skill in the art to have modified Halling in with the peak removal in Hayasi to use remove the certain signals from the data stream to filter the datastream.
Richards teaches ..... generating a plurality of phase offset data streams based on the plurality of initial data streams[ Abstract; Fig 8, 9; 0008, 0011 has generation of baseband samples of transmit and receive phase offsets for each transmit and receive element], each of the plurality of phase offset data streams including indications of a phase offset between the first and second tracking signals at a different one of the plurality of [Abstract; Fig 8, 9; 0008, 0011 has generation of transmit and receive phase offsets for each transmit and receive element meaning the transmissions are offset with respect to each other and each sensor has its own offset; Claim 7 shows baseband samples have indications of the phase offset]……;
combining the plurality of filtered data streams and the plurality of phase offset data streams to produce a consolidated data stream[Abstract; 0008, 0011; Fig 8 has combination of baseband samples; 0011 and Claim 25 has combining baseband samples to a composite baseband],
It would have been obvious to one of ordinary skill in the art to have modified the array shape estimator of Halling with the use of phase offset in the transmission and reception and the filtering of the data streams of Richards to beamform the data and focus on the region of interest. and get the composite stream.
Regarding claim 10, Halling [Abstract; Fig 1, 4-6; claim 1; Col 3] teaches a first transmitter configured to transmit a first tracking signal over a plurality of transmission intervals,[Abstract; #80 has multiple transmitters that transmit signals]…..;
a second transmitter configured to transmit a second tracking signal over a plurality of transmission intervals, the second transmitter being spaced apart from the first transmitter a plurality of transmission intervals,[Abstract; #80 has multiple transmitters that transmit signals]
…..
a sonar array[#70 in Fig 5 is a flexible sonar with multiple sensors];
and at least one processor configured to perform the operations of:
generating a plurality or initial data streams, each of the initial data streams being associated with a given one of a plurality of ….. in the sonar array and including[#70 in Fig 5 is a flexible array with multiple sensors; Col 3, Lines 15-50 has output from each element being received]:
(i) a respective received first tracking signal that is generated by the given one of a plurality of ….. in response to receiving the first tracking signal [Col 3, Lines 15-20],
(ii) a respective received second tracking signal that is generated the given one of the plurality of ….. in response to receiving the second tracking signal,[Col 3, Lines 15-50], and.....
and providing the consolidated data stream to a beamformer[Abstract Col 3; Lines 20-30, 40-55, 65 to Col 4 line 20 has data sent to digital computer for beamforming, additionally this can be an intended use and hold little patentable weight].
Halling teaches filtering [Though Abstract Col 3; Lines 20-30, 40- 55, 65 to Col 4 line 20 has each of the elements in the array undergoing the same filtering meaning it is a filtered data stream based on the signal from each of the sensors]
Halling does not explicitly teach..... the first tracking signal including a plurality of first pu1ses, such that one pulse is transmitted in each of the plurality of transmission intervals, each first pulse having a duration that is at least an order of magnitude smaller than a duration of the transmission interval in which the first pulse is transmitted;…..
the second tracking signal including a plurality of second pu1ses, such that one second pulse is transmitted in each of the plurality of transmission intervals, each second pulse having a duration that is at least an order of magnitude smaller than a duration of the transmission interval in which the second pulse is transmitted;…..
(iii) a respective received target signal that is generated by the given one plurality of hydrophones, wherein the respective received target signal and at least one of the respective first and second tracking signals in at least one of the plurality of initial data streams are within an operational frequency band of the sonar array [though it would be obvious that a sonar array would receive signals that would be in its operational frequency in order to actually receive it];.....
generating a plurality of phase offset data streams based on the plurality of initial data streams, each of the plurality of phase offset data streams including indications of a phase offset between the first and second tracking signals at a different one of the plurality of hydrophones; 
generating a plurality of filtered data streams by removing received first and second tracking signals from each of the plurality of initial data streams, wherein each of the plurality of filtered data streams is generated based on a different respective one of the plurality of initial data streams, the filtered data stream being generated by blanking out, from the respective initial data stream, samples that represent the received first and second tracking signals…..
combining the plurality of filtered data streams and the plurality of phase offset data streams to produce a consolidated data stream,:
Currie[Col 3, Lines 45-65 has use of pulses for location of receivers in the streamer]  teaches ….. the first tracking signal including a plurality of first pu1ses, such that one pulse is transmitted in each of the plurality of transmission intervals, each first pulse having a duration that is at least an order of magnitude smaller than a duration of the transmission interval in which the first pulse is transmitted[Col 4; Lines 15-45; Fig 5 has transmission interval during which there can be at least 10 pulses meaning each pulse is order of magnitude smaller than duration of interval];…..
the second tracking signal including a plurality of second pu1ses, such that one second pulse is transmitted in each of the plurality of transmission intervals, each second pulse having a duration that is at least an order of magnitude smaller than a duration of the transmission interval in which the second pulse is transmitted[Col 4; Lines 15-45; Fig 5 has transmission interval during which there can be at least 10 pulses meaning each pulse is order of magnitude smaller than duration of interval];…..

    PNG
    media_image1.png
    332
    418
    media_image1.png
    Greyscale

(iii) a respective received target signal that is generated by the given one plurality of hydrophones, wherein the respective received target signal and at least one of the respective first and second tracking signals in at least one of the plurality of initial data streams are within an operational frequency band of the sonar array [Col 1 Lines 15-30 has hydrophones in the streamer cable receiving seismic data as well as the signals for locating the receivers in the streamer];
It would have been obvious to one of ordinary skill in the art to have modified Halling in with the pulse sequence of and use of hydrophones Currie to use encoded pulses to locate the receivers in the streamer cable as well as use hydrophones as sensors.
Hayashi [Fig 14A-C]teaches generating a plurality of filtered data streams by removing received first and second tracking signals from each of the plurality of initial data streams[0098-0099 has removal of peaks as shown in Figs 14A and 14B meaning certain identified signals are removed], wherein each of the plurality of filtered data streams is generated based on a different respective one of the plurality of initial data streams, the filtered data stream being generated by blanking out[The peaks are being removed meaning they are blanked out], from the respective initial data stream, samples that represent the received first and second tracking signals[0098-0099 has removal of peaks as shown in Figs 14A and 14B meaning certain identified signals are removed]…
It would have been obvious to one of ordinary skill in the art to have modified Halling in with the peak removal in Hayasi to use remove the certain signals from the data stream to filter the datastream.
Richards teaches ..... generating a plurality of phase offset data streams based on the plurality of initial data streams[ Abstract; Fig 8, 9; 0008, 0011 has generation of baseband samples of transmit and receive phase offsets for each transmit and receive element], each of the plurality of phase offset data streams including indications of a phase offset between the first and second tracking signals at a different one of the plurality of [Abstract; Fig 8, 9; 0008, 0011 has generation of transmit and receive phase offsets for each transmit and receive element meaning the transmissions are offset with respect to each other and each sensor has its own offset; Claim 7 shows baseband samples have indications of the phase offset]……;
combining the plurality of filtered data streams and the plurality of phase offset data streams to produce a consolidated data stream[Abstract; 0008, 0011; Fig 8 has combination of baseband samples; 0011 and Claim 25 has combining baseband samples to a composite baseband],
It would have been obvious to one of ordinary skill in the art to have modified the array shape estimator of Halling with the use of phase offset in the transmission and reception and the filtering of the data streams of Richards to beamform the data and focus on the region of interest. and get the composite stream.
Regarding claim 19, Halling [Abstract; Fig 1, 4-6; claim 1; Col 3] teaches a non-transitory computer-readable medium storing one or more processor- executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of:[Col 3, Lines 40-55, 65 to col 4 Line 5]
transmitting a pair of tracking signals, the pair of tracking signals being transmitted over a plurality of transmission intervals, the pair of tracking signals including a first tracking signal and a second tracking signal, the first tracking signal being transmitted by a first transmitter, and the second tracking signal being transmitted by a second transmitter that is spaced apart from the first transmitter[Abstract; #80 has multiple transmitters]…..
generating a plurality or initial data streams, each of the initial data streams being associated with a given one of a plurality of ….. in the sonar array and including[#70 in Fig 5 is a flexible array with multiple sensors; Col 3, Lines 15-50 has output from each element being received]:
(i) a respective received first tracking signal that is generated by the given one of a plurality of ….. in response to receiving the first tracking signal [Col 3, Lines 15-20],
(ii) a respective received second tracking signal that is generated the given one of the plurality of ….. in response to receiving the second tracking signal,[Col 3, Lines 15-50], and.....
and providing the consolidated data stream to a beamformer[Abstract Col 3; Lines 20-30, 40-55, 65 to Col 4 line 20 has data sent to digital computer for beamforming, additionally this can be an intended use and hold little patentable weight].
Halling teaches filtering [Though Abstract Col 3; Lines 20-30, 40- 55, 65 to Col 4 line 20 has each of the elements in the array undergoing the same filtering meaning it is a filtered data stream based on the signal from each of the sensors]
Halling does not explicitly teach..... wherein the first tracking signal includes a plurality of first pulses and the second tracking signal includes a plurality of second pulses, the first and second pulses being transmitted over a plurality of transmission intervals, such that in each transmission interval one first and one second pulses are transmitted, each of the first pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the first pulse is transmitted, and each of the second pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the second pulse is transmitted…..
 (iii) wherein the respective received target signal that is generated by the given one plurality of hydrophones, wherein the respective received target signal and at least one of the respective first and second tracking signals in at least one of the plurality of initial data streams are within an operational frequency band of the sonar array [though it would be obvious that a sonar array would receive signals that would be in its operational frequency in order to actually receive it];
generating a plurality of phase offset data streams based on the plurality of initial data streams, each of the plurality of phase offset data streams including indications of a phase offset between the first and second tracking signals at a different one of the plurality of hydrophones;
 generating a plurality of filtered data streams by removing received first and second tracking signals from each of the plurality of initial data streams, …..
combining the plurality of filtered data streams and the plurality of phase offset data streams to produce a consolidated data stream,:
Currie[Col 3, Lines 45-65 has use of pulses for location of receivers in the streamer] teaches ….. wherein the first tracking signal includes a plurality of first pulses and the second tracking signal includes a plurality of second pulses, the first and second pulses being transmitted over a plurality of transmission intervals, such that in each transmission interval one first and one second pulses are transmitted[Fig 1, 4, 5 has sources S1 and S2 sending pulses P1 and P2], each of the first pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the first pulse is transmitted, and each of the second pulses has a duration that is at least one order of magnitude smaller than a duration of the transmission interval in which the second pulse is transmitted[Col 4; Lines 15-45; Fig 5 has transmission interval during which there can be at least 10 pulses meaning each pulse is order of magnitude smaller than duration of interval]…..

    PNG
    media_image1.png
    332
    418
    media_image1.png
    Greyscale

(iii) wherein the respective received target signal that is generated by the given one plurality of hydrophones, wherein the respective received target signal and at least one of the respective first and second tracking signals in at least one of the plurality of initial data streams are within an operational frequency band of the sonar array [Col 1 Lines 15-30 has hydrophones in the streamer cable receiving seismic data as well as the signals for locating the receivers in the streamer];.....
It would have been obvious to one of ordinary skill in the art to have modified Halling in with the pulse sequence of and use of hydrophones Currie to use encoded pulses to locate the receivers in the streamer cable as well as use hydrophones as sensors.
Hayashi [Fig 14A-C]teaches generating a plurality of filtered data streams by removing received first and second tracking signals from each of the plurality of initial data streams, [0098-0099 has removal of peaks as shown in Figs 14A and 14B meaning certain identified signals are removed],…
It would have been obvious to one of ordinary skill in the art to have modified Halling in with the peak removal in Hayasi to use remove the certain signals from the data stream to filter the datastream.
Richards teaches ..... generating a plurality of phase offset data streams based on the plurality of initial data streams[ Abstract; Fig 8, 9; 0008, 0011 has generation of baseband samples of transmit and receive phase offsets for each transmit and receive element], each of the plurality of phase offset data streams including indications of a phase offset between the first and second tracking signals at a different one of the plurality of [Abstract; Fig 8, 9; 0008, 0011 has generation of transmit and receive phase offsets for each transmit and receive element meaning the transmissions are offset with respect to each other and each sensor has its own offset; Claim 7 shows baseband samples have indications of the phase offset]……;
combining the plurality of filtered data streams and the plurality of phase offset data streams to produce a consolidated data stream[Abstract; 0008, 0011; Fig 8 has combination of baseband samples; 0011 and Claim 25 has combining baseband samples to a composite baseband],
It would have been obvious to one of ordinary skill in the art to have modified the array shape estimator of Halling with the use of phase offset in the transmission and reception and the filtering of the data streams of Richards to beamform the data and focus on the region of interest. and get the composite stream.
Regarding claims 2, 11, and 20, Halling does not explicitly teach the consolidated data stream including a plurality of data frames, each of the data frames including: (i) a plurality of filtered data sets and (ii) a plurality of indications of phase offset, each of the plurality of filtered data sets including data that is generated by a different one the plurality of hydrophones, and each of the indications of phase offset identifying the phase offset between the first and second tracking signals at a different one of the plurality of hydrophones.
Richards teaches the consolidated data stream including a plurality of data frames, each of the data frames including: (i) a plurality of filtered data sets[Fig 8, 0011 has signal filtering based on phase shifts] and (ii) a plurality of indications of phase offset[Fig 8; Claim 7 shows baseband samples have indications of the phase offset], each of the plurality of filtered data sets including data that is generated by a different one the plurality of hydrophones[Abstract; Fig 8, 9; 0008, 0011 has each receive element having its own filtering and phase shift], and each of the indications of phase offset identifying the phase offset between the first and second tracking signals at a different one of the plurality of hydrophones[Fig 8; Claim 7 shows baseband samples have indications of the phase offset; 0008, 0011 has each receive element having its own filtering and phase shift].
It would have been obvious to one of ordinary skill in the art to have modified the array Halling with the use of phase offset in the signals and the filtering of the data streams of Richards to get the the composite stream. 
Regarding claims 3 and 12, Halling does not explicitly teaches wherein each of the data frames corresponds to a different transmission interval in which the first and second tracking signals are transmitted, and each of the plurality of data frames is generated based on signals produced by the plurality of hydrophones during a same transmission interval [Abstract has periodic and unique pulses meaning one would be aware that multiple signals are being collected and that signals require time to travel meaning they are collected during intervals].
It would have been obvious to one of ordinary skill in the art to have modified Halling to naturally use a transmission intervals and to have signals collected at the same interval be together during processing].
Regarding claims 4 and 13, Halling does not explicitly teach, each of the plurality of the first pulses has a duration that is at least 200 times greater than the duration of the transmission interval in which the first pulse is transmitted. [ though Col 3; Lines 40-50 has the pulse every 5 seconds with continuous monitoring]
Currie, teaches each of the plurality of the first pulses has a duration that is at least 200 times greater than the duration of the transmission interval in which the first pulse is transmitted. [ Fig 5 has multiple pulses in the sequence]
It would have been obvious to one of ordinary skill in the art to have modify the pulse in Halling with the sequence in Currie to have the pulse be a small part of the sequence.
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Halling to teach the transmission  interval have a duration that is at least 200 the duration of the first pulse, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, Inre Aller, 105 USPQ233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claims 5 and 14, Halling, as modified, teaches the first tracking signal and the second tracking signal are transmitted concurrently [Abstract, Fig 1, 4, 6 depicts concurrent signal transmission]
Regarding claims 6 and 15, Halling, as modified, teaches that wherein blanking out samples that represent received first and second tracking signals includes zeroing out the samples[Abstract Col 3; Lines 20-30, 40- 55, 65 to Col 4 line 20 has each of the elements in the array undergoing the same filtering it is being removed meaning it is being blanked out or zeroed]
Regarding claims 7, 18, and 21, Halling does not explicitly teach wherein the respective received target signal in at least one of the plurality of initial data streams has a same frequency as at least one of the first and second tracking signals. 
Currie teach wherein the respective received target signal in at least one of the plurality of initial data streams has a same frequency as at least one of the first and second tracking signals. [Col 1 Lines 15-30 has hydrophones in the streamer cable receiving seismic data namely target signal as well as the signals for locating the receivers in the streamer meaning the sources are used for tracking and seismic meaning they have the same frequency]
It would have been obvious to one of ordinary skill in the art to have modify the pulse in Halling acoustic sources for tracking and seismic data in Currie to have the sources provide both tracking and seismic events for surveying.
Regarding claim 16, Halling as modified, teaches that wherein the first tracking signal and the second tracking signal have the same frequency. [Col 3; Lines 25-30]
Regarding claims 22 and 23, Halling, as modified, teaches wherein wherein the sonar array includes a towed sonar array[Col 1, Lines 35], and only one first pulse and only one second pulse are transmitted in each of the plurality of transmission intervals[Col 3, Lines 15-50 has generation of at least one pulse].
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645